Citation Nr: 0915162	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for the residuals of 
right and left elbow injuries.

3.  Entitlement to service connection for the residuals of a 
right knee injury.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1971.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's above noted 
claims.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in March 2009.

The Board points out that the issue of entitlement to service 
connection for PTSD was originally also on appeal, however, 
as the Veteran was granted entitlement to service connection 
for PTSD by a December 2007 decision of the Portland, Oregon, 
RO, this issue is no longer before the Board.

The Board also points out that there was initially some 
indication that the Veteran intended to withdraw most of his 
claims, however, at his March 2009 hearing, the Veteran 
clarified that he only wished to withdraw the claims of 
entitlement to chloracne, tinnitus, and bilateral hearing 
loss.  

The issue of entitlement to service connection for the 
residuals of right and left elbow injuries is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the Veteran's neck problems are not related to service.

2.  The preponderance of the evidence of record indicates 
that the Veteran's right knee problems are not related to 
service.

3.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal as to the claim of 
entitlement to service connection for chloracne was 
requested.

4.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal as to the claim of 
entitlement to service connection for tinnitus was requested.

5.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal as to the claim of 
entitlement to service connection for hearing loss was 
requested.

6.  The preponderance of the evidence of record indicates 
that the Veteran's hypertension is not related to service, 
and is not secondary to any service connected disability.

7.  The preponderance of the evidence of record indicates 
that the Veteran's headaches are not related to service, and 
are not secondary to his service connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's neck disability was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The Veteran's right knee disability was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issues of service connection for 
chloracne, tinnitus, and hearing loss, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

4.  The Veteran's hypertension was not incurred in service, 
and is not secondary to his service connected left knee 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

5.  The Veteran's headaches were not incurred in service, and 
are not secondary to his service connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2003, January 2004, and March 
2008.  These letters collectively informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
appellant should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The March 2008 letter provided the Veteran with notice of the 
disability rating and effective date regulations, in accord 
with Dingess/Hartman.  No prejudice has been alleged in the 
timing of this notice, and none is apparent from the record; 
and the claim was readjudicated during the course of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records, providing the Veteran with VA examinations, 
and providing the Veteran with a hearing.  Consequently, the 
duty to notify and assist has been satisfied in this appeal.

The Veteran contends that service connection is warranted for 
a neck injury, a right knee injury, hypertension, and 
headaches.  Specifically, the Veteran contends that he 
injured his neck and right knee in service during a jeep 
accident, that his headaches are secondary to his service 
connected PTSD, and that his hypertension is secondary to 
medication he takes for his headaches.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection will also be presumed for certain chronic 
diseases, to include arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a neck injury or 
a right knee injury.  As noted above, the Veteran claims both 
of these injuries are due to the Veteran being in a severe 
jeep accident in service which required hospitalization.  In 
support of this assertion, the Veteran has submitted copies 
of letters he wrote home, particularly one dated on September 
9th, 1970, detailing the Veteran's reported jeep accident and 
the injuries the Veteran sustained.  In those letters, the 
Veteran does report that he has been hospitalized, and that 
his knee and neck were both injured.

However, the Veteran's service treatment records do not show 
hospitalization or treatment for any residuals of a jeep 
accident, and the Veteran's service treatment records also do 
not show that the Veteran was seen at any time during service 
for neck or right knee problems.  The Board specifically 
notes that there are service treatment records dated 
September 1970 in the Veteran's claims file, but they show 
only treatment for a wart on September 8th, a follow up for 
that on September 10th which shows that the area in which the 
wart was removed was healing nicely, and treatment on 
September 24th, 1970, for a genitourinary disorder.  Further, 
a search was made for specific records pertaining to the 
Veteran's reported hospitalization from the specific facility 
at which he states he was hospitalized, and no records were 
found.  

The Board does not dispute that the Veteran may have been 
involved in a jeep accident in service, however, the Board 
finds that, if the injuries the Veteran sustained during the 
accident were of such severity that they would have resulted 
in residuals that still existed over 30 years after the 
accident, they would have resulted in at least some treatment 
contemporaneous treatment records.  The fact that there are 
service treatment records associated with the Veteran's 
claims file from this period, in fact on the day before and 
the day after the Veteran wrote his letter, makes the Board 
disinclined to believe that other records from this period 
are simply missing.  If the Veteran was hospitalized on 
September 9th for injuries sustained in an accident, records 
from the 8th and the 10th would likely have noted this.

Further, again, while the Board does not doubt the Veteran's 
report that he injured his neck and right knee in a jeep 
accident in service, the Veteran's report of separation 
examination does not show any neck or right knee injuries, 
and in fact there is no evidence of record dated any earlier 
than 2004, over 33 years after the Veteran's separation from 
service, showing any neck or right knee disability.  Cf. 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  VA 
examination records in May 2004 noted patellofemoral pain 
disorder of the right knee with synovitis, with normal right 
knee X-rays, and cervical spine degenerative joint disease 
with muscle spasm.  The examiner was unable to relate these 
disabilities to service without a review of the Veteran's 
service treatment records, which, as noted above, show no 
treatment for these reported disabilities.

Thus, even assuming that the Veteran was involved in a jeep 
accident in service, with no evidence of any hospitalization 
or treatment for those disabilities in service, and with no 
evidence of complaints of, or treatment for, these 
disabilities until over 33 years after the Veteran's 
separation from service, and with no medical evidence having 
been presented to link these disabilities to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for a neck or right 
knee disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Veteran's main argument appears to be 
that his hypertension is a result of medication that he takes 
for his headaches, which he feels should also be service 
connected.  However, as discussed in detail below, the 
preponderance of the evidence of record indicates that the 
Veteran's headaches are not related to service.  As such, 
secondary service connection as due to headaches would not be 
warranted, and in order to warrant a grant of service 
connection, the Veteran's hypertension would have to be found 
to be directly related to service or to be secondary to a 
service connected disability.

Initially, the Board notes that the Veteran's service 
treatment records show no complaints of, or treatment for, 
hypertension.  Upon entry into service, the Veteran's June 
1968 report of medical history indicated that the Veteran had 
low blood pressure at one time.  His June 1968 report of 
entrance examination found the Veteran to have a blood 
pressure of 118/68.  The Veteran's blood pressure in service 
is not noted again until his March 1971 separation 
examination report, which showed a blood pressure reading of 
132/68.  

There is no evidence of record showing any complaints of, or 
treatment for, hypertension until the report of the Veteran's 
May 2004 VA examination, dated over 33 years after his 
separation from service.  Maxson,  230 F.3rd. at 1333 (Fed. 
Cir. 2000).  At that time, VA examination indicates that the 
Veteran reported that he did not have a problem with high 
blood pressure, but had a problem with it for a few months 
about three of four years ago, at which time he was having a 
certain kind of migraine headaches, and felt he was having 
high blood pressure associated with this.  Examination did 
reveal some elevated blood pressures, and the Veteran was 
diagnosed with hypertension.  The examiner indicated that 
this was likely essential hypertension contributed to by 
caffeine use, hyperlipidemia, and perhaps by family history, 
among other things.  The examiner further indicated that he 
did not find any way to connect this with the Veteran's time 
in service, particularly since the onset was three to four 
years ago, which was many years after he was in the service.  
As there is no evidence of record showing that the Veteran 
had hypertension in service or for many years after service, 
and as the medical opinion evidence of record indicates that 
the Veteran's hypertension is likely due to non service 
related factors, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for hypertension.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for headaches.  In 
this regard, as noted above, the Veteran feels that his 
headaches are secondary to his service connected PTSD.  
However, while the Veteran is service connected for PTSD, and 
his medical records show ongoing treatment for headaches, no 
medical evidence has been presented linking the Veteran's 
diagnoses of headaches to his PTSD, or directly to service.  
The Veteran's service treatment records, including his March 
1971 report of separation, show no complaints of, or 
treatment for, headaches.  The evidence of record does not 
show that the Veteran had headaches any earlier than 
approximately 2003, over 32 years after his separation from 
service.  

A November 2004 report of VA outpatient treatment 
specifically indicates that the Veteran at that time reported 
having headaches for the past 1.5 to 2 years, and that he had 
never had headaches prior to that time.  At that time, based 
on the Veteran's reports and examination, he was diagnosed 
with exertional and sexual headaches.  Neither this report, 
nor any other medical treatment of record, links the 
Veteran's headaches to service, or to his service connected 
PTSD.  With no evidence of the Veteran having headaches in 
service or for more than 30 years after service, and with no 
medical evidence having been presented linking the Veteran's 
current headache diagnoses to service or secondarily to any 
service connected disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for chloracne, tinnitus, 
and hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

In the transcript of a hearing before the undersigned 
Veterans Law Judge, dated March 2009, it was indicated that 
the Veteran wished to withdraw the issues of entitlement to 
service connection for chloracne, tinnitus, and hearing loss 
from appellate review.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are therefore 
dismissed.




ORDER

Entitlement to service connection for the residuals of a neck 
injury is denied.

Entitlement to service connection for the residuals of a 
right knee injury is denied.

The appeal of the issue of entitlement to an increased 
initial evaluation for chloracne is dismissed.

The appeal of the issue of entitlement to service connection 
for tinnitus is dismissed.

The appeal of the issue of entitlement to service connection 
for bilateral hearing loss is dismissed.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.


REMAND

As to the Veteran's claims of entitlement to service 
connection for the residuals of right and left elbow 
injuries, specifically, the reported residuals of right and 
left elbow dislocations, the evidence of record clearly shows 
that the Veteran has reported that he has been receiving 
treatment, including surgery, for his elbows since at least 
the 1980s.  The Board specifically notes that surgical clips 
were found on the Veteran's May 2004 elbow X-ray report.  
However, there is no evidence of record showing this prior 
surgery or treatment for the Veteran's elbows.  As these 
records are not contained in the Veteran's claims file, and 
as they may be relevant to the Veteran's claim, the Board 
finds that an attempt must be made to associate these records 
with the Veteran's claims file.



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
request that he provide the names and 
addresses of all health care providers who 
have treated his elbows since service, 
including any available evidence regarding 
his prior elbow surgeries.  After 
obtaining any necessary releases, all 
identified relevant records should be 
associated with the Veteran's claims file.

2.  Following the above development, and 
any additional development deemed 
appropriate, the AMC should re-adjudicate 
the claims on appeal.  If any benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case, and provided an opportunity to 
respond.  The case should then be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


